--·
                                                                     supreme COurt Clerk




     IN THE SUPREME COURT OF THE STATE OF WASHINGTON



CITY OF LAKEWOOD,                                          NO. 91827-9

                     Respondent,

              v.                                           ENBANC

ROBERT WILLIS,

                     Petitioner.                           Filed    JUl.. 2 1 21:16



      GORDON McCLOUD, J.-A city of Lakewood police officer saw Robert

Willis walk into the traffic lanes at Interstate S's (I-5) northbound exit ramp on

Gravelly Lake Drive. Willis carried a sign saying he was disabled and needed help.

The officer issued Willis a criminal citation. But the officer did not cite Willis for

walking into the traffic lane, blocking traffic, or disrupting pedestrian or vehicle

progress.   Instead, the officer cited Willis for begging. 1 Willis raised several



       1 Lakewood    has an ordinance making a person guilty of disorderly conduct if he or
she '" [i]ntentionally obstructs vehicular or pedestrian travel or traffic without lawful
City ofLakewood v. Willis (Robert), No. 91827-9



challenges to his subsequent conviction, including a First Amendment challenge to

the anti begging ordinance under which he was charged. U.S. CONST. amend. I. The

courts below affirmed his conviction. City ofLakewood v. Willis, noted at 186 Wn.

App. 1045, 2015 WL 1552179, review granted, 184 Wash. 2d 1010 (2015). We

accepted review and now reverse.

                                      FACTS

      The city of Lakewood (Lakewood or City) charged Willis with one count of

"Begging In Restrictive Areas" in violation of Lakewood Municipal Code (LMC)

9A.04.020A. Clerk's Papers (CP) at 16 (boldface omitted). That ordinance prohibits

"begging"--defined as "asking for money or goods as a charity, whether by words,

bodily gestures, signs or other means,"2

      under the following conditions: (1) at on and off ramps leading to and
      from state intersections from any City roadway or overpass; (2) at
      intersections of major/principal arterials (or islands on the principal
      arterials) in the City; (3) within twenty five (25) feet of an ATM
      [automated teller machine] or financial institution; (4) within fifteen
      (15) feet of any (a) occupied handicapped parking space, (b) taxicab
      stand, or (c) bus stop, train station or in any public parking lot or
      structure or walkway dedicated to such parking lot or structure; (5)
      before sunrise or after sunset at any public transportation facility or on
      any public transportation vehicle or (6) while a person is under the
      influence of alcohol or controlled substances.

authority."' Opening Br. of Appellant at 13 (quoting LAKEWOOD MUNICIPAL CODE
9A.08.010). Willis was neither charged with nor convicted of violating that ordinance.
      2
          LMC   9A.04.020(E).

                                           2
City ofLakewood v. Willis (Robert), No. 91827-9



LMC 9A.04.020A. Begging under any of these conditions is a misdemeanor in

Lakewood, punishable by a fine up to $1,000 or a jail term up to 90 days, or both.

LMC 9A.04.030.

       The complaint filed in Willis' case did not specify the "[r]estrictive area[]" in

which Willis begged; it just cited LMC 9A.04.020A in its entirety. But the jury was

ultimately instructed on only the first two "conditions" listed in the ordinance:

begging "at on and off ramps" and "at intersections of major/principal arterials."

LMC 9A.04.020A.3

       The jury found Willis guilty. The municipal court sentenced him to 90 days

in jail and a fine of $1,000, with 90 days and $750 suspended. The court also

assessed $125 in costs.




       3
         The Clerk's Papers do not contain a copy of the jury instructions, but they do
contain a transcript of a trial court colloquy on the to-convict instructions. This transcript
indicates that the parties agreed to strike all but the first two locations from the to-convict
instruction. At oral argument in this court, the City conceded that the jury was instructed
on both the ramp and intersection provisions of the begging ordinance. Wash. Supreme
Court oral argument, City ofLakewood v. Willis, No. 91827-9 (Feb. 16, 2016), at 18 min.,
18 sec., audio recording by TVW, Washington State's Public Affairs Network,
http://www.tvw.org; see also Resp't's Resp. to Amicus at 6-7 (conceding that colloquy in
clerk's papers indicates jury was instructed on two "restrictive areas": "freeway ramps and
intersections").

                                              3
City of Lakewood v. Willis (Robert), No. 91827-9



       Willis appealed his conviction to the supenor court, raising several

constitutional challenges for the first time. 4 Specifically, Willis argued that the

entire ordinance violated his First Amendment right to free speech, was

unconstitutionally vague in violation of the Fourteenth Amendment's due process

clause, and violated Fourteenth Amendment equal protection principles by

criminalizing poverty. U.S. CONST, amends. I, XIV. The parties agree that Willis

has raised both a facial and an as applied challenge under the First Amendment. 5

       The superior court appeared to identify some constitutional problems with

Lakewood's begging ordinance: it noted the difficulty of distinguishing between a

location "at" a freeway ramp, where the ordinance prohibited begging, and a location

"on the public street," where the ordinance supposedly did not prohibit begging.



       4  Again, the record is poorly developed on this issue. At oral argument in this court,
Willis' counsel conceded that Willis did not raise a facial constitutional challenge at the
municipal court. Wash. Supreme Court oral argument, supra, at 37 min., 39 sec. The
transcript of the municipal court proceedings indicates, however, that the City already had
some notice of Willis' constitutional objections at that point. See CP at 38 (prosecuting
attorney stating that "I understand that for a period oftime Mr. Willis may have been pro
se, and that one of his overriding concerns was the constitutionality of the statute [but] I'd
ask the Court enter an order in limine prohibiting any arguments, suggestion or otherwise,
as it relates to the constitutionality of the (inaudible) at issue. That's a question of law for
the Court and there's never been a motion filed on that point. It speaks to jury nullification
which is clearly irrelevant"; defense counsel responding that "in regards to this case to this
point here and for the purpose of the trial, I don't see any arguments in regards to the
constitutionality of the statute, at least to arguments to the jury[;] [t]here's a possibility of
an appealable issue, but no issue at trial").

       5   Wash. Supreme Court oral argument, supra, at 15 min., 9 sec.
                                               4
City ofLakewood v. Willis (Robert), No. 91827-9



Report of Proceedings (RP) (June 7, 2013) at 5 ("the difference here in terms of what

is at an on- and off-ran1p versus being just a few feet away on the public street may

make this a very difficult piece of legislation for purposes of people having some

notice of what's legal or not legal"). But the court nevertheless affirmed Willis'

conviction because "[i]n this particular case ... Mr. Willis was actually seen in the

[off]ramp." !d. (emphasis added).

      The Court of Appeals granted Willis' motion for discretionary review and

conducted a similar analysis. It began by asserting, erroneously, that "Willis was

convicted of begging on a freeway [off]ramp." Willis, 2015 WL 1552179, at *3

(emphasis added). 6 The court then went on to hold that a freeway ramp is not a

public forum and that the government may therefore impose reasonable, viewpoint

neutral restrictions on speech on freeway ramps. !d. ("[f]reeway onramps are not,

and have never been, principally intended as a forum for the exchange of ideas").

Like the superior court, the Court of Appeals noted that Willis entered the lane of

vehicle travel: "Allowing expressive activity in the freeway and its onramps would

disrupt the principal purpose of the freeway which is to facilitate travel. In fact,

Willis'[] activities disrupted travelers because he entered the lane of travel and



      6
        As explained above, Willis' jury was instructed to convict if it found that Willis
begged either "at" an on-or-offramp or "at" an intersection. See supra at 2 & n.2.

                                            5
City ofLakewood v. Willis (Robert), No. 91827-9



approached cars." Id. (emphasis added). 7 The Court of Appeals affirmed Willis'

conviction.

      We granted Willis' petition for review and now reverse.

                                       ANALYSIS
      The basic First Amendment principles applicable in this case are clear and,

for the most part, undisputed by the parties.

      The First Amendment protects "charitable appeals for funds," Village of

Schaumburg v. Citizens for a Better Env 't, 444 U.S. 620, 632, 100 S. Ct. 826, 63 L.

Ed. 2d 73 (1980), including appeals in the form of begging or panhandling, Gresham

v. Peterson, 225 F.3d 899, 904 (7th Cir. 2000); Smith v. City of Fort Lauderdale,

177 F.3d 954,956 (11th Cir. 1999); Loperv. N.Y. City Police Dep't, 999 F.2d 699,

704 (2d Cir. 1993). As protected speech, begging may be subject to reasonable time,

place, or manner restrictions. Ward v. Rock Against Racism, 491 U.S. 781, 791, 109
S. Ct. 2746, 105 L. Ed. 2d 661 (1989).            The government bears the burden of




       7  There is conflicting evidence in the record as to whether Willis "disrupted
travelers." Willis, 2015 WL 15 52179, at *3. At trial, the officer who cited Willis testified
that he received a 911 call from a citizen "complain[ing] of an individual aggressively
begging and banging on their car." CP at 56. Willis testified that while he was soliciting
work at the Gravelly Lake Drive I-5 exit, two people approached him and told him to leave
that corner because they wanted to "panhandle" it. CP at 74. Willis stated that he told
them he wouldn't be there long and "[t]he next thing [he] kn[ew], an officer showed up."
!d. But the jury was never asked to evaluate this evidence or make a determination on this
issue, since disrupting traffic is not an element of the crime with which Willis was charged.
                                              6
City ofLakewood v. Willis (Robert), No. 91827-9



justifying its restrictions on speech. Collier v. City a/Tacoma, 121 Wash. 2d 737, 753-

59, 854 P.2d 1046 (1993).

      A law restricting speech is subject to different levels of scrutiny, depending

on the "forum" in which it operates. Perry Educ. Ass 'n v. Perry Local Educators '

Ass 'n, 460 U.S. 37, 45-46, 103 S. Ct. 948, 74 L. Ed. 2d 794 (1983 ); City of Seattle

v. Mighty Movers, Inc., 152 Wash. 2d 343, 349-50, 96 P.3d 979 (2004). Thus, in a First

Amendment challenge, we begin by identifying the forum at issue. Mighty Movers,
152 Wash. 2d at 349-351. A law restricting expression in a traditional public forum is

subject to the highest level of judicial scrutiny: it must be '"content neutral and

narrowly tailored to serve a significant government interest and it must leave open

ample alternative channels of communication."' !d. at 350 (quoting Perry Educ.

Ass 'n, 460 U.S. at 45). A law restricting expression in a limited or nonpublic forum,

by contrast, must only be viewpoint neutral and "'reasonable in light of the purposes

served by the forum."' Rosenberger v. Rector & Visitors ofUniv. ofVa., 515 U.S.
819,829, 115 S. Ct. 2510, 132 L. Ed. 2d 700 (1995) (quoting Cornelius v. NAACP

Legal Def & Educ. Fund, Inc., 473 U.S. 788, 804-06, 105 S. Ct. 3439, 87 L. Ed. 2d
567 (1985)). The parties to this case agree that streets, sidewalks, and roadways

generally constitute traditional public forums subject to the strictest free speech

protections. See Collier, 121 Wash. 2d at 746-47 ("[t]he traditional public forum


                                          7
City ofLakewood v. Willis (Robert), No. 91827-9



includes those places 'which by long tradition ... have been devoted to assembly

and debate,' such as parks, streets, and sidewalks" (internal quotations omitted)

(quoting Burson v. Freeman, 504 U.S. 191, 196, 112 S. Ct. 1846, 119 L. Ed. 2d 5

(1992))).

      Because Willis raised his constitutional challenge for the first time on appeal,

the City argues that he should bear the burden of any defect in the factual record.

Resp't's Suppl. Br. at 7 ("without a developed record, the claimed error may not

satisfy RAP 2.5(a)(3)"). In this case agree, we with the City, and with the Court of

Appeals, that it would be improper to review Willis' constitutional claim if the City

had been precluded from developing the factual record necessary to defend its

ordinance. See Willis, 2015 WL 1552179, at *3 n.4; see also State v. WWJ Corp.,

138 Wash. 2d 595, 603, 980 P.2d 1257 (1999) (where record is insufficient to evaluate

a claim of error on its merits, the error is not "manifest" under RAP 2.5(a)(3)). But

for the reasons given below, we conclude that we can resolve Willis' facial First

Amendment challenge by answering two purely legal questions: first, whether the

provisions ofLMC 9A.04.020A at issue here, LMC 9A.04.020A(1) and (2), apply

in a substantial number of traditional public forums; and, second, whether those

provisions are content based.




                                          8
City ofLakewood v. Willis (Robert), No. 91827-9



      I.         THE LOWER APPELLATE COURTS ERRED BY RELYING ON WILLIS'
                 ENTRY INTO THE LANE OF VEHICLE TRAFFIC TO REJECT HIS FIRST
                 AMENDMENT CHALLENGE

      Before addressing the merits of Willis' claim, we must correct an error in the

lower appellate courts' analyses. As noted above, both the superior court and the

Court of Appeals rejected Willis' First Amendment challenge because they

concluded that governments may restrict speech "in" a freeway ramp. RP (June 7,

2013) at 5; Willis, 2015 WL 1552179, at *3. Thus, both ofthose courts treated the

question presented as essentially one of evidentiary sufficiency. Because the trial

record contained evidence that Willis entered the lane of vehicle travel in the ramp,

the courts concluded that his speech occurred in a nonpublic forum and that his

constitutional challenge must therefore fail. In other words, the lower appellate

courts rewrote the ordinance on review so that it prohibited speech "in" freeway

ramps 8 instead of"at" both ramps and intersections. 9

      This approach conflicts with controlling authority on how to address facial

First Amendment challenges. First, the court may construe an ambiguous law so as

to avoid a constitutional infirmity, but separation of powers principles bar the court

from rewriting the law's plain terms. United States v. Stevens, 559 U.S. 460, 481,


      8
           RP   (June 7, 2013) at 5; Willis, 2015 WL 1552179, at *3.
      9 LMC       9A.04.020(1), (2).

                                                9
City ofLakewood v. Willis (Robert), No. 91827-9



130 S. Ct. 1577, 176 L. Ed. 2d 435 (2010) (in First Amendment challenge, "[w]e

'will not rewrite a ... law to conform it to constitutional requirements,' for doing so

would constitute a 'serious invasion of the legislative domain' and sharply diminish

[the legislature's] 'incentive to draft a narrowly tailored law in the first place"'

(second alteration in original) (citations omitted) (quoting Reno v. Am. Civil

Liberties Union, 521 U.S. 844, 884, 117 S. Ct. 2329, 138 L. Ed. 2d 874 (1997);

United States v. Nat'! Treasury Emps. Union, 513 U.S. 454, 479 n.26, 115 S. Ct.
1003, 130 L. Ed. 2d 964 (1995); Osborne v. Ohio, 495 U.S. 103, 110, 110 S. Ct.
1691, 109 L. Ed. 2d 98 (1990))). Thus, we cannot pretend the ordinance bars

protected speech "in" freeway ramps 10 rather than "at" ramps and intersections. 11

Second, in a First Amendment facial challenge, "a defendant's standing ... does not

depend upon whether his own activity is shown to be constitutionally privileged."

Bigelow v. Virginia, 421 U.S. 809, 815, 95 S. Ct. 2222, 44 L. Ed. 2d 600 (1975).

Thus, we may not dispose of Willis' First Amendment challenge solely on the

grmmd that "his own conduct could [have been] regulated by a statute drawn with

the requisite narrow specificity." !d. at 815-16. Instead, Willis clearly has standing

to challenge any provision of Lakewood's begging ordinance at issue here and must



      10
            RP (June 7, 2013) at 5; Willis, 2015 WL 1552179, at *3.

       ll   LMC 9A.04.020(1), (2).
                                             10
City ofLakewood v. Willis (Robert), No. 91827-9



prevail if he shows that "it prohibits a substantial amount of protected speech."

United States v. Williams, 553 U.S. 285, 292, 128 S. Ct. 1830, 170 L. Ed. 2d 650

(2008). With respect to that question, Willis' actual conduct is irrelevant.

      Willis focused on the first two provisions in his briefing-particularly the

provision applicable to "intersections."        He has not provided briefing on the

constitutionality of the remaining provisions, so we do not address them. See Suppl.

Br. of Pet'r Robert Willis at 6 ("The intersection where Willis was arrested has a

sidewalk, crosswalk and traffic signal accessible by everyone in the general public

and is used as a thoroughfare for Gravelly Lake Drive . . . . Unlike interstate

highways, the intersection of interstate off-ramps and city streets are traditional

public forums, just as the intersections of other roads."). In fact, although Willis

mentions the ordinance as a whole, his only specific arguments are about the portions

under which he was convicted. E.g., id. at 16 ("Many of the prongs of the Begging

Ordinance are public forums and therefor unconstitutional. This includes the prong

that begging is illegal 'at intersections of major/principal arterials (or islands on the

principal arterials) in the City.' LMC 09[A.0]4.020A(2).").

      II.    WILLIS WAS CONVICTED OF VIOLATING A LAW THAT PROHIBITS A
             SUBSTANTIAL AMOUNT OF PROTECTED SPEECH, So HIS CONVICTION
             MUST BE REVERSED

       Unlike the lower appellate courts, the City does not maintain that Willis'

conviction should be affirmed solely because the record indicates he entered a lane
                                           11
City ofLakewood v. Willis (Robert), No. 91827-9



of vehicle travel. Instead, the City argues that we should restrict our constitutional

review to LMC 9A.04.020A's first provision because Willis "was convicted under

the prong involving freeway ramps." Resp't's Suppl. Br. at 2. But, as noted above,

Willis' jury was instructed to convict if it found that Willis violated either LMC

9A.04.020A(l) (applicable "at" freeway ramps) or LMC 9A.04.020A(2) (applicable

"at" major intersections).      And the officer who cited Willis testified that he

"responded to [the] intersection ... [at] the northbound I-5 exit to Gravelly Lake

Drive" and that he "saw an individual who was on the northbound ramp ofl-5 at the

intersection facing southbound towards traffic." CP at 56 (emphasis added). Thus,

the evidence was sufficient to convict Willis under either the ramp or the intersection

provision ofLMC 9A.04.020A. Accordingly, he may challenge both provisions. 12


       12
            The concurrence believes we must invalidate all six proviSions of LMC
9A.04.020A, concurrence at 2, even though Willis has briefed only two of those provisions
in any substantive way: the two provisions on which his jury was actually instructed and
under which he was convicted. Indeed, the concurrence would strike down all of these
provisions without even conducting any First Amendment analysis specific to their varied
language. See concurrence at 3 (concluding that the entire ordinance "substantially restricts
protected speech in a wide range of public forums" without explaining whether the forums
listed in those subsections are "public" and how that affects the analysis). The concurrence
believes that this is the proper result because "we may not 'sever' portions of statutes or
ordinances prior to considering whether they make 'unlawful a substantial amount of
constitutionally' protected conduct." !d. at 2 (internal quotation marks omitted) (quoting
City of Seattle v. Huff, 111 Wash. 2d 923, 925, 767 P.2d 572 (1989)). But we are not
conducting a severability analysis, we are tracking Willis' arguments-that is, his failure
to argue-about the subsections on which his jury was not instructed. In addition, the cases
on which the concurrence relies for its antiseverability theory do not support it. Indeed,
both cases upheld the laws at issue. Broadrickv. Oklahoma, 413 U.S. 601,615-16,93 S.
Ct. 2908, 37 L. Ed. 2d 830 (1973) (holding that statute regulating civil servants' political
                                             12
City of Lakewood v. Willis (Robert), No. 91827-9



       Willis argues that both provisions violate First Amendment protections, since

both impose content-based speech restrictions in a substantial number of locations

that are traditional public forums. Suppl. Br. of Pet'r Robert Willis at 6 ("the city

streets intersecting with freeway ramps "are traditional public forums, just as the

intersections of other roads [are]"). We agree.

            A. LMC 9A.04.020A(l) and (2) apply to locations that are likely to have
               sidewalks, which are generally held to be traditional public forums
       It is undisputed that there are sidewalks "at" many freeway ramps and major

intersections in Lakewood.        LMC 9A.04.020A(l), (2). 13          For this reason, we




activities was not sufficiently overbroad to require total invalidation and would instead be
subject only to as-applied challenges); Huff, Ill Wn.2d at 925-28 (upholding the telephone
harassment ordinance at issue because the telephone is not a public forum). Contrary to
the concurring opinion, neither Huff nor Broadrick stands for the principle that where a
party does not make any substantive First Amendment argument at all regarding provisions
in a law under which he was not actually convicted, the appellate court must supply its own
constitutional analysis. That would be particularly challenging in cases like this one, where
some of the unbriefed provisions are significantly different in scope and application from
those the challenger actually briefed. E.g., LMC 9A.04.020A (3) (applicable "within
twenty five (25) feet of an ATM machine, or financial institution"); LMC 9A.04.020A (6)
(applicable "while a person is under the influence of alcohol or controlled substances").

       We are sensitive to the concurring opinion's concerns regarding the "chilling effect"
of speech restrictions. Concurrence at 3. With adequate briefing, a party might succeed in
an overbreadth challenge to provisions in a law under which he or she was not convicted.
But we lack such briefing here. The concurrence tacitly acknowledges this by offering
absolutely no explanation for its conclusion that every single separate provision in LMC
9A.04.020A violates First Amendment protections.
       13
        In his briefs in this court and the Court of Appeals, Willis asserted that the location
at which he was cited "has a si~ewalk, crosswalk and traffic signal." Opening Br. of
                                              13
City ofLakewood v. Willis (Robert), No. 91827-9



conclude that LMC 9A.04.020A(l) and (2) cover many traditional public forums. It

is true that the presence of a sidewalk is not dispositive in a forum analysis; a

sidewalk can be a nonpublic forum under certain circumstances-specifically, where

it exists solely to facilitate access to a private or quasi-private location. 14 But the

City, which bears the burden on this question, 15 has made no attempt to show that

that condition is met in this case. If there is a sidewalk at any freeway ramp or

intersection in Lakewood, it presumably isn't there to facilitate access to private

property. Instead, it is "indistinguishable from any other sidewalks ... [and thus]

may be considered, generally without further inquiry, to be public forum property."

UnitedStatesv. Grace,461 U.S.171, 179,103 S. Ct.l702, 75 L. Ed. 2d 736 (1983).


Appellant at 8; Suppl. Br. of Pet'r Robert Willis at 6. The City does not dispute this
assertion.
       14
           See Sanders v. City of Seattle, 160 Wash. 2d 198, 211-14, 156 P.3d 874 (2007)
(collecting cases holding that certain sidewalks are nonpublic forums because they
facilitate access to a specific location rather than functioning as thoroughfares: e.g.,
Chicago Acorn v. Metropolitan Pier & Exposition Authority, 150 F.3d 695, 702 (7th Cir.
1998) (sidewalk not public forum since, "[r]ather than being part of the city's . . .
transportation grid, [it is] ... internal to the pier," which is "its own little world of delights
... like a major airport, which the Supreme Court ... refused to classify as a public forum");
United States v. Kokinda, 497 U.S. 720,727-28, 110 S. Ct. 3115, 111 L. Ed. 2d 571 (1990)
(plurality opinion) (sidewallc not public forum since it was "constructed solely ... to assist
postal patrons to negotiate the space between the parking lot and the front door of the post
office, not to facilitate the daily commerce and life of the neighborhood or city"); United
States v. Grace, 461 U.S. 171, 179, 103 S. Ct. 1702,75 L. Ed. 2d 736 (1983) (sidewalk is
public forum if it is "indistinguishable from any other sidewalks in [the city]").

       15
            Collier, 121 Wash. 2d at 753-59.


                                               14
City ofLakewood v. Willis (Robert), No. 91827-9



      In defense of LMC 9A.04.020A(l), which prohibits begging "at on and off

ramps," the City cites three cases holding that "[f]reeway related locales" 16 are not

public forums for First Amendment purposes. But these cases do not support the

City's argument. The first case, Jacobsen v. Bonine, holds that "the perimeter

walkways of interstate rest areas are [not] public forums" because they are "not

traditional sidewalks, accessible to and from general pedestrian traffic." 123 F.3d
1272, 1273-74 (9th Cir. 1997). This reasoning supports Willis' argument that the

sidewalks "at," LMC 9A.04.020A(l), ramps in Lakewood are public forums-they

are "accessible to and from general pedestrian traffic," 123 F.3d at 1274. The second

case the City cites, Sentinel Communications Co. v. Watts, addresses only "safety

rest areas" on the interstate highway system, and is thus inapposite. 936 F.2d 1189,

1203 (11th Cir. 1991) ("as modern phenomena, rest areas have never existed

independently of the Interstate System; they are optional appendages that are

intended ... to facilitate safe and efficient travel by motorists along the System's

highways"). And the final case the City cites, San Diego Minutemen v. California

Business, Transportation & Housing Agency's Department, holds only that the

government did not create a limited public forum when it created the Adopt-a-




       16
            Resp't's Suppl. Br. at 8.

                                          15
City ofLakewood v. Willis (Robert), No. 91827-9



Highway program. 570 F. Supp. 2d 1229, 1250 (S.D. Cal. 2008). It contains no

reasoning relevant to this case.

      Because they apply to every sidewalk "at on and off ramps leading to and

from state intersections from any City roadway or overpass," LMC 9A.04.020A(l ),

and every sidewalk "at intersections of major/principal arterials (or islands on the

principal arterials) in the City," LMC 9A.04.020A(2), both of the ordinance

provisions on which Willis' jury was instructed cover a substantial number of

locations that constitute traditional public forums.

          B. LMC 9A.04.020(1) and (2) impose content-based restrictions on speech

      As discussed above, the government can impose certain restrictions on speech

in a public forum, such as reasonable time, place, and manner restrictions. But it

cannot impose restrictions based on content. LMC 9A.04.020(1) and (2) impose

content-based restrictions on speech. If there was any doubt about this when the

City enacted the begging ordinance, that doubt has been definitively resolved by the

United States Supreme Court's recent decision in Reed v. Town of Gilbert,         U.S.

  , 135 S. Ct. 2218, 2227, 192 L. Ed. 2d 236 (2015). In that case, which addressed

a local ordinance regulating the display of outdoor signs, the Court explained that a

law is content based if'"on its face' [it] ... define[s] regulated speech by particular

subject matter ... [or] by its function or purpose" (emphasis added) (quoting Sorrell


                                           16
City ofLakewood v. Willis (Robert), No. 91827-9



v. IMS Health, Inc., 564 U.S. 552, 556, 131 S. Ct. 2653, 180 L. Ed. 2d 544 (20 11 )).

Lakewood's begging ordinance clearly meets this definition. It does not prohibit

solicitation generally (it allows, for example, the solicitation of votes or customers),

but only solicitation with a particular purpose: obtaining "money or goods as a

charity." LMC 9A.04.020(E).

      The City argues that Reed should essentially be limited to its facts; it points

out that Reed did not address an antisolicitation law and that the United States

Supreme Court has called such laws "content neutral" in cases predating Reed. 17 But

two of those cases addressed laws that are distinguishable from Lakewood's begging

ordinance for precisely the reason the Court deemed dispositive in Reed: these laws

restricted solicitation of any kind as opposed to solicitation with a particular purpose

(e.g., obtaining a charitable donation). 18 And the third case does not contain any



       17
          Resp't's Suppl. Br. at 13-15 (citing Heffron v. Int'l Soc'y for Krishna
Consciousness, Inc., 452 U.S. 640, 101 S. Ct. 2559, 69 L. Ed. 2d 298 (1981); Kokinda, 497
U.S. at 736; Int 'l Soc 'y for Krishna Consciousness, Inc. v. Lee, 505 U.S. 672, 112 S. Ct.
2701, 120 L. Ed. 2d 541 (1992)).
       18
            See Heffron, 452 U.S. at 649 (rule is content neutral because it "applies
evenhandedly to all who wish to distribute and sell written materials or to solicit funds
[and] [n]o person or organization, whether commercial or charitable, is permitted to engage
in such activities"); Kokinda, 497 U.S. at 724 (addressing regulation prohibiting
'" [s]oliciting alms and contributions, campaigning for election to any public office,
collecting private debts, cmmnercial soliciting and vending, and displaying or distributing
commercial advertising on postal premises"' (quoting former 39 C.P.R. § 232.l(h)(l)
(1989))).


                                            17
City ofLakewood v. Willis (Robert), No. 91827-9



content-neutrality analysis at all. 19 Thus, we reject the City's argument and hold that

Lakewood's begging ordinance is content based under Reed.             In reaching that

conclusion, we join the overwhelming majority of courts that have addressed similar

antibegging laws after Reed. E.g., Norton v. City ofSpringfield, 806 F.3d 411, 412-

13 (7th Cir. 2015) (antipanhandling ordinance content based under Reed); Browne

v. City of Grand Junction, 136 F. Supp. 3d 1276, 1287 (D. Colo. 2015)

(antipanhandling ordinance content based under Reed); Thayer v. City of Worcester,

144 F. Supp. 3d 218,233 (D. Mass. 2015) ("as to [o]rdinance [prohibiting aggressive

requests for the immediate donation of value or exchange of goods or services], a

protracted discussion of this issue is not warranted as substantially all of the Courts

which have addressed similar laws since Reed have found them to be content based

and therefore, subject to strict scrutiny").

                                    CONCLUSION

       Willis may challenge LMC 9A.04.020A(1) and (2) as facially overbroad

regardless of his own conduct when cited.           Because both provisions impose a

content-based speech restriction in a substantial number of traditional public forums,

Willis' facial challenge succeeds. Thus, his conviction must be reversed.




       19
         Krishna Consciousness, 505 U.S. at 679, 683 (because airport is not a public
forum, restriction on solicitation need only be reasonable and viewpoint neutral).
                                               18
City of Lakewood v. Willis (Robert), No. 91827-9




 WE CONCUR:




                                           19
Lakewood v. Willis




                                    No. 91827-9




      STEPHENS, J. (concurring)-! agree with the lead opinion that the city of
Lakewood's (City) antibegging ordinance is facially overbroad and Willis's

conviction cannot stand. But I am concerned that the lead opinion truncates the

constitutional overbreadth analysis by suggesting that only sections (1) and (2) of

Lakewood Municipal Code (LMC) 9A.04.020A are invalid. The City charged Willis

under the ordinance as a whole, comprising six subsections. And the City

acknowledges that Willis's facial constitutional challenge concerns the entire

ordinance. See Answer to Pet. for Review at 7 n.2 ("Before the Court of Appeals,

Mr. Willis argued that he believed that his challenge was a facial challenge to the

Code .... "); Resp't's Suppl. Br. at 2 ("Mr. Willis appears to be challenging the

entirety ofLMC 9A.[0]4.020A."); see also Opening Br. of Appellant at 7 (arguing

that the ordinance is a content-based restriction on speech in a public forum and that
Lakewood v. Willis, 91827-9 (Stephens, J. Concurrence)




"[t]he majority of the areas listed in LMC 9A.[0]4.020A where speech is restricted

are public places used as common thoroughfares"); Suppl. Br. of Pet'r at 17-18

(seeking invalidation of ordinance in its entirety). 1

       Because a facial overbreadth challenge under the First Amendment to the

federal constitution and article I, section 5 of the Washington State Constitution is

primarily concerned with the chilling effect of sweeping speech restrictions, we may

not "sever" portions of statutes or ordinances prior to considering whether they make

'"unlawful a substantial amount of constitutionally protected conduct ... even if

they also have legitimate application."' City ofSeattle v. Huff, 111 Wash. 2d 923, 925,

767 P.2d 572 (1989) (quoting City ofHouston v. Hill, 482 U.S. 451,459, 107 S. Ct.
2502, 96 L. Ed. 2d 398 (1987)); see also Broadrick v. Oklahoma, 413 U.S. 601, 615,

93 S. Ct. 2908, 37 L. Ed. 2d 830 (1973) (stating test is whether overbreadth is real

and substantial in relation to law's plainly legitimate sweep); see generally David H.

Gans, Strategic Facial Challenges, 85 B.U. L. REV. 1333, 1342-45 (2005).2 Indeed,

       1
          The lead opinion correctly notes that the transcript of the colloquy on jury
instructions shows that the parties agreed to limit the "to convict" instruction to the first
two sections ofLMC 9A.04.020A, though the jury instructions are not in the record. Willis
attaches two jury instructions to his supplemental brief: while the first appears to be the
referenced "[t]o convict" instruction, the second, definitional instruction defines "begging
in a restrictive area" in terms of all six sections of the ordinance. Suppl. Br. ofPet'r Ex. 3.
Regardless of how the jury was ultimately instructed, the parties agree that Willis was
charged under the ordinance as a whole.
        2
          While the lead opinion never uses tl1e term "severance," the City does. The City
relies on the severability clauses in its municipal code to argue that the court should
determine only whether Willis was validly convicted for begging at the location where he
was cited. See Resp't's Suppl. Br. at 2-3. Setting aside that the focus on the facts of
Willis's conduct is misplaced in considering his facial challenge, any notion of severance
should be rejected here. Severability may offer an appropriate remedy for constitutional

                                              -2-
Lakewood v. Willis, 91827-9 (Stephens, J. Concurrence)




restricting our analysis of a facial overbreadth challenge to the "face" of one or two

subsections of an ordinance effectively rewrites the ordinance, treating its

subsections as if they were separate enactments.             Moreover, it fundamentally

changes the analysis of the law's chilling effect in relation to its permissible reach

by foreclosing consideration of the full sweep of the law. Many overbroad speech

restrictions might very well elude constitutional scrutiny based on the charging

authority's decision to "let go" of particularly problematic subsections when

challenged. I would analyze Willis's First Amendment challenge in relation to the

facial overbreadth ofLMC 9A.04.020A as written.

       Examining the entire ordinance under which the City charged Willis, I

conclude that LMC 9A.04.020A is facially overbroad. While the ordinance might

conceivably have legitimate applications in nonpublic areas, on its face, it

substantially restricts protected speech in a wide range of public forums traditionally

open to First Amendment activity. And, on its face, it targets a particular category

of protected speech, making it an unconstitutional content-based restriction under

the United States Supreme Court's recent decision in Reed v. Town of Gilbert,

U.S.   ~'   135 S. Ct. 2218, 192 L. Ed. 2d 236 (2015). I would hold that LMC


violations in some contexts, but it is fundamentally at odds with the First Amendment
overbreadth doctrine. See Gans, supra, at 1344 ("Courts may not leave in place sweeping
speech restrictions because they have some valid applications, and may not rely on case-
by-case adjudication and severability doctrine to narrow an overbroad law over time.").
To eliminate the chilling effect of an overbroad law, we must declare it void as a whole
and require the City to go back to the drafting table to craft a constitutionally permissible
ordinance. See id. (noting this "creates a salutary incentive for legislatures to write narrow
statutes when regulating free speech.").

                                             -3-
Lakewood v. Willis, 91827-9 (Stephens, J. Concurrence)




9A.04.020A, as written, is facially overbroad and therefore invalid. I concur in the

decision to reverse Willis's conviction.




                                           -4-
Lakewoodv. Willis, 91827-9 (Stephens, J. Concurrence)




                                                c5~--S2
                                                ·=izti-1lA~4   I   q,




                                          -5-
City of Lakewood v. Willis (Robert)




                                        No. 91827-9

       OWENS, J. (dissenting)- No one can argue against the virtues of free speech

afforded us by the First Amendment to the federal constitution. However, that

freedom is not without reasonable limitations on locations not intended for speech.

The traffic lane of the freeway ramp in this case is one such location subject to

reasonable restrictions on speech because it is inarguable that it was designed for

vehicles, not pedestrians. Since I cannot agree that the First Amendment should stand

in the way of a city's ability to regulate traffic lanes for the safety of both its drivers

and pedestrians, I must respectfully dissent.

                                        ANALYSIS

       The United States Supreme Court has instructed that the Constitution does not

require speech to be free from regulation "in all places and at all times." Cornelius v.

NAACP Legal Def & Educ. Fund, Inc., 473 U.S. 788, 799-800, 105 S. Ct. 3439, 87 L.

Ed. 2d 567 (1985). Since the strictness of judicial scrutiny of speech regulation

depends on the category of the location in question, the key to free speech analysis is
City ofLakewood v. Willis (Robert)
No. 91827-9
Owens, J., Dissenting


conducting a forum analysis to determine whether the location is a "public forum" or

a "nonpublic forum." See Perry Educ. Ass 'n v. Perry Local Educators' Ass 'n, 460
U.S. 37, 46, 49, 103 S. Ct. 948, 74 L. Ed. 2d 794 (1983).

       To determine whether a forum is public or nonpublic, we tum to United States

Supreme Court precedent and our own. The United States Supreme Court has

routinely held that streets, sidewalks, and parks are traditional public forums. Id. at

45. Such locations "'have immemorially been held in trust for the use of the public

and, time out of mind, have been used for purposes of assembly, communicating

thoughts between citizens, and discussing public questions."' I d. (quoting Hague v.

Comm.for Indus. Org., 307 U.S. 496, 515,59 S. Ct. 954, 963, 83 L. Ed. 1423 (1939)).

In addition, we have noted that another consideration is that "'a traditional public

forum is property that has as a principal purpose ... [of] the free exchange of ideas."'

Sanders v. City of Seattle, 160 Wash. 2d 198,209, 156 P.3d 874 (2007) (internal

quotation marks omitted) (quoting Int '!Soc y for Krishna Consciousness, Inc. v. Lee,

505 U.S. 672, 679, 112 S. Ct. 2701, 120 L. Ed. 2d 541 (1992)). If a forum cannot be

classified as either a traditional or a designated public forum (that the State has

opened for public expression), it is a nonpublic forum. See Perry, 460 U.S. at 46.

Here, the lead opinion largely forgoes a thorough forum analysis based on these

principles, and instead approaches it with a general conclusion that since "there are

sidewalks 'at' many freeway ramps and major intersections in Lakewood," the


                                             2
City of Lakewood v. Willis (Robert)
No. 91827-9
Owens, J., Dissenting


ordinance covers public forums. Lead opinion at 13. As such, the lead opinion

analyzes the ordinance under the overbreadth doctrine. I disagree with this approach.

       The lead opinion views Willis' petition as presenting a facial challenge to

Lakewood Municipal Code (LMC) 9A.04.020A, a claim that is simply not explicitly

articulated in the briefing either to our court or to any of the courts below that

considered the constitutionality of the ordinance. Willis raised a vagueness claim to

the Court of Appeals, but he did not raise a facial challenge or make any arguments

based on the amply available overbreadth doctrine either to this court or to the Court

of Appeals below. Furthermore, we simply do not have sufficient facts before us

about the various locations covered by the ordinance to consider this as a facial

challenge. As such, I do not view Willis' arguments as a facial challenge.

       Where a facial challenge is not appropriate, courts will consider the statute's

specific application to the party. Members of City Council of City ofL.A. v.

Taxpayers for Vincent, 466 U.S. 789, 796, 104 S. Ct. 2118, 80 L. Ed. 2d 772 (1984).

When analyzing a facial challenge to a statute on First Amendment grounds, courts

analyze the language of the ordinance itself and facts are not essential. City ofSeattle

v. Webster, 115 Wash. 2d 635, 640, 802 P.2d 1333 (1990). In contrast, when

considering an as-applied challenge, courts analyze the specific circumstances of the

ordinance's application to the particular conduct of the party. Since Willis raised the

challenge as it was applied to his conduct, we should consider the constitutionality of


                                             3
City of Lakewood v. Willis (Robert)
No. 91827-9
Owens, J., Dissenting


the ordinance as he did. Our analysis should center on a review of the record before

us regarding Willis' behavior and use that to conduct a forum analysis. Even Willis

himself conducted a forum analysis regarding the specific location at which he was

cited for begging, which indicates that he thought he was raising an as-applied

challenge. See Opening Br. of Appellant at 8; Pet. for Review at 7 ("In this case, the

ordinance is regulating speech in a public forum because the NIB I-5 [northbound

Interstate 5] exit to Gravelly Lake Drive SW [Southwest] is accessible by everyone

and is a public thoroughfare.").

       The record regarding Willis' location is very sparse in this case, most likely

because Willis did not raise a First Amendment challenge at trial, so few relevant

facts were developed. We know very little about the particular freeway ramp and

abutting intersection at Gravelly Lake Drive because the parties did not supply us with

those details. However, we have one key piece of evidence regarding Willis'

location-Officer Jeremy Vahle testified that Willis walked "from the shoulder,

across the fog line out to a car" such that he was standing "actually in the lane of

travel." Clerk's Papers at 56-57. Thus, we lmow that he stood in the roadway on the

off-ramp. With these facts, we must engage in a forum analysis to determine whether

LMC 9A.04.020A was constitutionally applied to Willis.

        Since Willis was cited for entering the lane of traffic, that is the forum at issue

here. That forum is plainly not a public forum. Willis hangs his hat on his claim that


                                              4
City of Lakewood v. Willis (Robert)
No. 91827-9
Owens, J., Dissenting


because this intersection has a sidewalk, it is a public forum. I agree that most

sidewalks are traditional public forum, particularly where they allow pedestrian access

and can serve as a location for free expression. However, Willis takes this principle a

step further and contends that the roadway itself-on the freeway ramp-is also a

public forum simply because some forms of speech are allowable. Wash. Supreme

Court oral argument, City ofLakewood v. Willis, No. 91827-9 (Feb. 16, 2016), at 7

min., 43 sec., audio recording by TVW, Washington State's Public Affairs Network,

http://www.tvw.org. I carmot agree with this contention. Freeway off-ramps are

simply not public forums designed for pedestrian traffic and free expression, and case

law supports this.

       Courts around the country have held that appendages of freeways like the off-

ramp here are nonpublic forums. For instance, in Jacobsen v. Bonine, 123 F.3d 1273-

74, (9th Cir. 1997), the court reasoned that walkways at rest stops are nonpublic

forums because they are not accessible to general pedestrian traffic, but only to drivers

along the highways. This reasoning does not support Willis' argument, as the lead

opinion contends, because highway rest stops are akin to highway off-ramps in that

they are not accessible to general pedestrian traffic. A freeway ramp is merely an

extension of a freeway. It is meant to facilitate vehicle travel and not pedestrian

travel, making it an improper location for communication and assembly: vehicles




                                            5
City ofLakewood v. Willis (Robert)
No. 91827-9
Owens, J., Dissenting


exiting a highway are decelerating from high speeds, and vehicles entering a highway

are accelerating to high speeds.

       Furthermore, we cannot ignore our own case law, which instructs us to look to

the primary purpose of the forum. We have recently analyzed two forums not unlike

the instant forum, as they involved an analysis offorums involving sidewalks. We

found that utility poles on sidewalks and a walkway to a monorail station platform

through a shopping center were both nonpublic forums. City ofSeattle v. Mighty

Movers, Inc., 152 Wash. 2d 343, 359-60, 96 P.3d 979 (2004); Sanders, 160 Wash. 2d at

219-20. In Mighty Movers, we reasoned that in spite of their location on sidewalks,

utility poles do not have the characteristics of a public forum. 152 Wash. 2d at 360.

Pointing to a United States Supreme Court case that also considered the forum

categorization of utility poles, we stated that utility poles did not have the "traditional

right of access" associated with them "comparable to the right of access to public

streets and parks." I d. at 355 (quoting Vincent, 466 U.S. at 814). In Sanders, we held

that a public easement providing pedestrian access to a monorail platform was a

nonpublic forum. 160 Wash. 2d at 220. We reasoned that it was not like a sidewalk

because the easement had "not historically served as a public thoroughfare." Id. at

219. Importantly, Sanders looked at whether a principal use of the property was the

"free exchange of ideas." Id. at 213-15. We found that the purpose and function of




                                             6
City of Lakewood v. Willis (Robert)
No. 91827-9
Owens, J., Dissenting


the walkway was to provide pedestrian access to the monorail platform, not for the

free exchange of ideas. Id. at 215.

       We should follow our own precedent regarding the nature of the forum here.

The freeway ramp here is similar to the utility pole in Mighty Movers and the

walkway to the monorail station in Sanders. Both could be said to be akin to

sidewalks, and yet we found both to be nonpublic forums. Lilce the utility pole in

Mighty Movers that did not have a traditional use rooted in expression, freeway ramps

likewise are not rooted in a traditional use of free expression because they are unsafe

for pedestrians due to the high speed at which cars travel. Like in Sanders, where we

said a walkway was a nonpublic forum because it was not historically a thoroughfare,

freeway ramps certainly do not historically allow pedestrian access. In employing the

"principal purpose" analysis, we must consider the purpose of a freeway ramp and

intersection. The principal purpose of the freeway ramps is to transport vehicles on

and off of the state highway transportation system. I cannot find that a principal

purpose of a freeway ramp is the free exchange of ideas because, rather, it is the free

exchange of vehicle traffic.

       Consequently, I would conclude that Willis was in a nonpublic forum when

cited. As the lead opinion noted, a restriction on speech in a nonpublic forum need

only be viewpoint neutral and reasonable in light of the purpose of the forum. See

Rosenberger v. Rector & Visitors ofUniv. ofVa., 515 U.S. 819, 829, 115 S. Ct. 2510,


                                            7
City ofLakewood v. Willis (Robert)
No. 91827-9
Owens, J., Dissenting


132 L. Ed. 2d 700 (1995). I would hold that LMC 9A.04.020A meets both

requirements because the ordinance takes no position on begging as expressing a

viewpoint and because it is reasonable for the city to restrict pedestrians from standing

on a freeway ramp in order to maintain safety. Since cities may reasonably regulate

speech in nonpublic forums and have done so here, I would affirm the courts below in

finding that the ordinance was constitutionally applied to Willis. I respectfully

dissent.

                                     CONCLUSION

       The lead opinion holds that the ordinance is overbroad because it regulates

areas that are traditional public forums. The record is clear that Willis was standing in

the traffic lane of a freeway off-ramp when he was cited under this ordinance. I

would hold that the particular location at issue is a nonpublic forum since it is

decidedly unsafe for pedestrians. Thus, as applied to Willis, the ordinance

permissibly regulates speech. Therefore, I respectfully dissent.




                                            8
City of Lakewood v. Willis (Robert)
No. 91827-9
Owens, J., Dissenting




                                      9